 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9       UNITED STATES OF AMERICA,                               Case No. 1:18-cv-01318-AWI-SKO

10                           Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                 MOTION FOR LEAVE TO AMEND
11                                                               COMPLAINT
                v.
12                                                               (Doc. 30)
         PAUL D. WELDON, et al.,
13
                             Defendants.
14       _____________________________________/
15

16

17           On September 25, 2018, Plaintiff United States of America (the “Government”) filed this
18 action against Defendant Paul D. Weldon to reduce federal tax liabilities to judgment and to

19 foreclose federal tax liens on real property (the “Subject Property”). (Doc. 1.) The Government

20 also named as defendants State of California Franchise Tax Board (“FTB”) and the County of Fresno

21 (“Fresno County”), pursuant to 26 U.S.C. § 7403(b).1

22           On June 10, 2019, the Government filed the present Moton for Leave to Amend the
23 Complaint (the “Motion”). (Doc. 30.) In the Motion, the Government states that since filing the

24 complaint it has become aware that the City of Fresno (the “City”) has an Abstract of Judgment

25 recorded against Defendant Weldon, through which the City may claim an interest in the Subject

26 Property. (Doc. 30 at 3.) The Government seeks to add the City as a defendant pursuant to 26
27

28
     1
       Title 26 U.S.C. § 7403(b) provides that “[a]ll persons having liens upon or claiming any interest in the property
     involved in such action shall be made parties thereto.”
 1 U.S.C. § 7403(b). (See id.)

 2           Defendant FTB filed a statement of non-opposition to the Motion on July 2, 2019. (Doc.
 3 34.) Defendant Weldon neither filed an opposition nor an extension of time in which to do so.

 4 Accordingly, the Motion is deemed unopposed.2

 5           In view of the requirement under 26 U.S.C. § 7403(b) that all entities who have liens upon
 6 or claim an interest in the Subject Property must be made parties to this action, and in view of Rule

 7 15(a)(2)’s liberal amendment policy, with no showing of bad faith or prejudice to Defendants (as

 8 evidenced by the lack of opposition to the Motion), the Court hereby GRANTS the Government’s

 9 timely-filed Motion for Leave to Amend Complaint (Doc. 30).

10           The Government SHALL file an amended complaint adding the City of Fresno as a
11 defendant within five (5) days from the date of this order. The Defendants, except Fresno County,

12 shall file a response to the amended complaint within the time permitted by the Federal Rules of

13 Civil Procedure.

14
     IT IS SO ORDERED.
15

16 Dated:       July 17, 2019                                            /s/   Sheila K. Oberto                 .
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27
     2
28    The Government and Fresno County have stipulated as to the priority of their respective interests in the Subject
     Property, and on May 23, 2019, Fresno County was excused from further participation in this case. (See Doc. 26.)

                                                            2
